Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




DETAILED ACTION

Status of Claims
	Claims 5-10 and 12-20 are pending in the application. Claims 5,7 and 10 have been amended. Claims 1-4 and 11 have been canceled and claims 12-20 have been newly added.  Claim 18 is withdrawn.

Withdrawn Rejections
	Applicant's amendments and arguments filed December23, 2021 are acknowledged and have been fully considered.  
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in view of Applicant’s amendment of the specification to expressly state that the deposit was made under the Budapest Treaty and submits an executed Statement of Availability for the claimed Bacillus methylotrophicus strain DR-08 (accession no. KCTC13060BP), according to the provisions of 35 C.F.R. § 1.807, rendering the rejection moot.
The rejection of claims 9 and 10 under 35 USC 103 as being obvious over KIM WAN GYU et al. (KR20160054082) has been withdrawn in view of Applicant’s amendments.
 The rejection of claims 5-8 and 12 under 35 U.S.C. § 101 has been withdrawn in view of Applicant’s amendment  wherein the claims are now drawn to a composition in wettable powder form. Bacteria do not tend to exist in nature in powder form. Therefore, there are additional elements that amounts to significantly more.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner requested permission to do an examiner’s amendment to correct 112 issues.  Specifically, claim 9 has been amended so that claim 16 can have sufficient antecedent basis for the limitation “wherein the extract is a butanol extract."    Applicant’s proposed claim amendment to claim 9 does not introduce new matter.
Authorization for this examiner’s amendment was given in an email correspondence sent on September 1, 2022 as well as a telephonic conversation held on September 6, 2022 with Sunhee Lee.
The application has been amended as follows:   
In the claims: 

	Claims 12 and 18 have been canceled. 

In claim 9, line 3, --- wherein the plant disease-controlling composition comprises, as an active ingredient, one or more selected from the group consisting of an isolated Bacillus sp. strain DR-08 strain (KCTC13060BP) a culture of the strain, a concentrate of the culture, a dried product of the culture, and an extract of the culture,wherein the culture comprises a culture medium comprising tryptic soy broth, volatile compounds produced from the strain; and optionally a bulking agent,wherein the plant disease-controlling composition is in form liquid, granule, or wettable powder, and wherein the volatile compounds are selected from the group consisting of 2,3,4-trimethylpentane, 2,3,3-trimethylpentane, 2,3-dimethylhexane, 3-methyl-1-phenyl-2-butanone, 2-methylpropanoic acid, 2,2,5-trimethylhexane, 2,2,3-trimethylhexane, 4,4-dimethylpent-2-yl ester formic acid, 2,4-dimethyl-1-heptane, 3-methylbutanoic acid, 2-methylbutanoic acid, and a mixture thereof.--- has been inserted after "seed".


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention is a composition comprising an isolated Bacillus sp. strain DR-08 strain (KCTC 13060BP) as an active ingredient.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Claims 5-10,13-17,19 and 20(renumbered as 1-13) are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


Conclusion

Claims 5-10, 13-17,19 and 20 are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617